       Case
        Case2:20-cr-00135-RSL
             2:20-cr-00135-RSL Document
                                Document33-1 Filed01/07/21
                                         34 Filed  01/06/21 Page
                                                             Page11ofof11




                     UNITED STATES DISTRICT COURT
                WESTERN DISTRICT OF WASHINGTON, SEATTLE

UNITED STATES OF AMERICA,      )              No. CR20-135 RSL
                               )
               Plaintiff,      )              ORDER
                               )
               v.              )
                               )
JESSIE CRUZ,                    )
               Defendant.       )
_______________________________)

      The court has considered the unopposed defense motion to proceed with

guilt plea by video or telephonic hearing. For the reasons set forth therein, and

pursuant to General Order 04-20, the court finds that the plea and sentencing in

that case cannot be further delayed without serious harm to the interests of justice

and directs that this matter be scheduled for a plea hearing by way of video.

      ORDERED this 7th day of January, 2021.



                                       ________________________
                                       ROBERT S. LASNIK
                                       U.S. District Judge

Presented by:


/s/ Michael Nance, WSBA #13933
Defense Attorney
